DETAILED ACTION


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS document submitted on January 15, 2020 have been considered.


Drawings
The drawings are objected to because of a minor informality, as follows:
In figure 3, change “60” to - - 70 - -
See paragraph [0039] of the applicant’s specification:  lines 1-2 of this paragraph indicate a further material (70) is sprayed on simultaneously with particles (51), with reference to figure 3.
In figure 4, the material is indicated as “60,70” which infers that both material (60) and (70) are combined with particles (51) to form the layer above surface (41).  However, paragraphs [0040-0042] clearly indicate that either material (60) or material not both. Therefore, “60,70” should be changed to read - - 60 or 70 - - in figure 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Objections
Claim 17 is objected to because of the following informality:
In claim 17, line 1: change “11,wherein” to - - 11, wherein - - 
(i.e. add a space after the comma)
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 7,893,453 B2) in view of Barnes (US 2,706,262).
As to claim 11, Okubo teach a method of manufacturing an optoelectronic component (see figures 3-4D), comprising: 
providing a carrier (2) with an upper side; 
arranging an optoelectronic semiconductor chip (4) above the upper side of the carrier;

simultaneously spraying particles and a further material onto the cast surface (shown in figure 4D), 
and wherein a portion of the particles remains at the cast surface, and a topography is created at the cast surface (see also figures 3 or 4D).
Okubo does not teach “wherein a mixture of the further material and the particles comprises a proportion of the particles of 20 percent by weight to 60 percent by weight”.  Okubo teaches the spraying is performed with the particles in a volatile solution (column 8).
However, Barnes teaches a related method of applying a particle topographical-type surface coating, wherein the coating is applied by spraying (as well as “painting, dipping, or other suitable means”).  The particles are sprayed on simultaneously with a liquid binder (see column 2, lines 50 et seq).  The liquid binder remains after spraying (see column 3, lines 20-24).  
Barnes teaches an assortment of liquid binders (column 2, lines 58-78), a wide array of sizes of particles (see column 2, lines 29-57), and various materials suitable for said particles (column 2, line 79 – column 3, line 3).
Barnes does not explicitly teach “a mixture of the further material and the particles comprises a proportion of the particles of 20 percent by weight to 60 percent by weight”.  However, it has long been held that optimization of a result effective variable is within the purview of the person of ordinary skill (see MPEP 2144.05 II. B).  
In this case, the size of the particles and the percentage of particles to the sprayed-on material (i.e. the further material) determine how much specular reflection can be achieved at a surface.  However, a review of the applicant’s specification does not reveal any particular unexpected benefit of the claimed range of 20-60 percent by weight of the combination of the particles and the further material sprayed.  In addition, Barnes does teach that the proportion of particles (and their size) in the liquid binder directly affects viewing, and can be changed according to a variable such as distance of viewing.  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify Okubo with the teachings regarding particles, particle size, and liquid binder as taught by Barnes, so as to achieve a proper surface coating which reduces specular reflection (see also Barnes, column 1, lines 15-20).
As to claims 13 and 14, Okubo teaches “before spraying on the particles, partially hardening the casting material”, and “after spraying on the particles, hardening the casting material”.  See for example, column 8, lines 46-56.
As to claim 15, Okubo teaches removing unbonded or weakly bonded particles at the cast surface.  See column 7, lines 24-29.
As to claim 16, Barnes teaches a thickness of the further material after spraying the further material onto the cast surface is smaller than an average diameter of the particles.  See figure 3, and column 3, lines 20-24.  
claim 17, Okubo teaches the casting material (6) comprises further particles (8).  See column 7, lines 30-45.
As to claim 18, Okubo teaches the casting material (6) comprises a wavelength-converting fluorescent material (8).  See column 7, lines 30-45.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812